Citation Nr: 0312217	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  90-41 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for a left inguinal 
hernia.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent 
for a right inguinal hernia.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran had recognized military service from September 
1942 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.

This case was previously before the Board in September 1991, 
August 1993, and May 1996.  By a September 1991 decision, the 
Board essentially denied the issues on appeal.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  By a February 1993 Order, the Court vacated the 
Board's decision, and remanded for additional development.  
Thereafter, in August 1993 and May 1996, the Board remanded 
the acquired psychiatric disorder, hearing loss, degenerative 
arthritis, hypertension, and left inguinal hernia claims for 
additional development in accord with the Court's Order.  
However, the record reflects that the development requested 
regarding the issues of service connection for degenerative 
arthritis, hypertension, and left inguinal hernia  has not 
been completed, in violation of Stegall v. West, 11 Vet. 
App. 268 (1998).  Hence, these claims are addressed in the 
remand appended to this decision.

The Board is cognizant of the fact that it has been several 
years since the May 1996 remand, and that the veteran's case 
was in adjudicative status for several years prior to that 
remand.  As such, the Board wishes to express its regret at 
this further delay in the resolution of these issues, and to 
reassure the veteran that it would not be undertaking this 
additional development if it were not absolutely necessary 
based upon the facts of this case.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The medical evidence reflects that the veteran currently 
has dementia; the medical evidence does not show a current 
diagnosis of PTSD, and the preponderance of the evidence is 
against a finding that the veteran's dementia is causally 
related to his period of recognized service, to include as 
secondary to a service-connected disability.

3.  Service connection was previously denied for defective 
hearing by a September 1988 Board decision.

4.  The additional evidence submitted to reopen the veteran's 
claim of service connection for hearing loss bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The evidence tends to show that the veteran's hearing 
loss disability originated during his period of recognized 
service.

6.  The medical evidence reflects that the veteran's service-
connected residuals of a right inguinal hernia are manifest 
by a tender and painful superficial scar.  However, the 
medical evidence does not show any distinctive periods where 
this scar resulted in limitation of motion, nor does the scar 
cover an area or areas exceeding 144 square inches (929 sq. 
cm.).

7.  The medical evidence does not show any distinctive 
periods where the veteran's service-connected residuals of a 
right inguinal hernia were manifested by a recurrent 
postoperative inguinal hernia that was readily reducible and 
well supported by a truss or belt, nor a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which was not well supported by a truss or was not readily 
reducible.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2002); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The September 1988 Board decision denying service 
connection for defective hearing is final.  38 U.S.C.A. 
§ 4004(b) (1982) (38 U.S.C.A. § 7104(b) (West 1991)); 
38 C.F.R. § 19.104 (1988) (38 C.F.R. § 20.1100 (2002)).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (2002).

4.  Service connection is warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The criteria for an initial rating in excess of 10 
percent for a right inguinal hernia are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114 (Diagnostic Code 
7338), 4.118 (Diagnostic Codes 7803-7805) (2002); 67 Fed. 
Reg. 49,590 (July 31, 2002) (to be codified as amended at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in  Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran was advised of the standard 
for establishing service connection for a disability, and the 
criteria for a higher rating for his right inguinal hernia, 
by a 

variety of documents such as the respective Statements of the 
Case (SOCs), the various Supplemental Statements of the Case 
(SSOCs), as well as correspondence dated in March and May 
2001.  In addition, the March and May 2001 correspondence 
specifically addressed the applicability of the VCAA to the 
facts of this case, and indicated that the RO would attempt 
to obtain any pertinent evidence identified by the veteran.  
As such, the veteran was kept apprised of what he must show 
to prevail in his claims, what information and evidence he 
was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the RO accorded the veteran multiple 
examinations in relation to these claims.  Moreover, the most 
recent examinations conducted in 2001 included opinions 
addressing the etiology of the veteran's current psychiatric 
disorder and bilateral hearing loss.  Further, the veteran 
has not indicated that his right inguinal hernia has 
increased in severity since the last examination.  
Additionally, it does not appear that he has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

I.  Psychiatric Disorder

Background.  The veteran's service records show no diagnosis 
of or treatment for psychiatric problems during his 
recognized military service.  In fact, on a May 1945 
Affidavit of Philippine Army Personnel, the only 
wounds/illnesses he identified was malaria.

The post-service evidence includes numerous statements from 
the veteran regarding the issues on appeal.  With respect to 
his psychiatric disorder claim, he indicated that he has 
experienced psychiatric problems since service, to include 
anxiety, nightmares, and sleep disturbance.  He has also 
indicated that these problems are due to his combat 
experience while in the military.  Additionally, he has 
indicted that it is secondary to his service-connected 
malaria.

The evidence on file also includes various VA and private 
medical records, which, together, cover the period through 
2001.  Among other things, these records reflect that the 
veteran was first diagnosed with an acquired psychiatric 
disorder many years after his period of recognized service.

Private medical records from September 1955 reflect that the 
veteran reported he had recently been subject to nervousness, 
but that he had not been subject to undue worry or unusual 
moods.

Records from 1981 reflect findings of hypertensive vascular 
disease and rule-out osteoarthritis of the lumbar area.  
However, these records contain no indication of psychiatric 
problems at that time.  

In June 1994, the veteran underwent a VA psychiatric 
examination in conjunction with his appeal.  At this 
examination, he reported that he was applying for a 
psychiatric disability for the first time; that he 
experienced anxiety, nightmares, and sleep disturbance; that 
he was initially assigned to a combat zone area during his 
recognized service, but later his assigned duty was that of a 
clear; and that he had malaria during service.  He denied any 
history of receiving psychiatric treatment in the past or at 
the time of the examination.  In addition, the examiner noted 
that the veteran's claims file was not available.  The 
examiner also noted that the veteran gave a history of 
anxiety since he was discharged from the Philippine Army, as 
well as a history of nightmares/sleep disturbance that began 
during the past couple of years.  Diagnosis following 
examination of the veteran was anxiety disorder, not 
otherwise specified.  However, no opinion was proffered by 
this examiner regarding the etiology of thereof.

The veteran underwent a new VA arranged psychiatric 
examination in September 2001.  Among other things, the 
examiner noted that the veteran's medical records were 
received and reviewed, and summarized the pertinent history 
and current complaints.  Following examination of the 
veteran, the examiner diagnosed dementia, not otherwise 
specified.  Moreover, the examiner opined that the veteran's 
dementia, which was possibly due to advanced age, did not 
appear related to his service-connected malaria.  It was 
emphasized that the veteran appeared to have a decline in his 
functioning and cognition, particularly over the last 2 
years.  Further, the examiner stated that there was no 
history elicited that would qualify the veteran for an 
anxiety disorder or PTSD, although the veteran did remember 
having potentially traumatic experiences in the war.  It was 
also noted that he reported having functioned fairly well up 
until 1994 from a psychiatric perspective.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The evidence on file shows that the veteran served in combat 
during his period of recognized military service.  The 
provisions of 38 U.S.C.A. § 1154(b) provides that in the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (now codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  This amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an acquired psychiatric disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

The medical evidence reflects that the veteran's current 
psychiatric disorder is dementia, not otherwise specified, as 
shown by the September 2001 VA psychiatric examination.  In 
addition, the record reflects that he was previously 
diagnosed with an anxiety disorder, not otherwise specified, 
in June 1994.  In any event, a review of the competent 
medical evidence reflects that he has never been diagnosed 
with PTSD.  Moreover, the September 2001 VA psychiatric 
examiner concluded, based upon both an examination of the 
veteran and review of his medical records, that the veteran 
did not have PTSD.  No competent medical evidence is on file, 
which refutes this conclusion.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for PTSD.  As the veteran 
does not have PTSD, he is not entitled to a grant of service 
connection for such a disability.  See 38 U.S.C. §§ 1110, 
1131; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Turning to the issue of whether the veteran is entitled to a 
grant of service connection for an acquired psychiatric 
disorder other than PTSD, the Board notes that a thorough 
review of the record indicates that he was first diagnosed 
with such a disability in June 1994, more than 40 years after 
his period of recognized service.  The lengthy period of time 
after service, without medical documentation of a psychiatric 
disorder, is evidence against a continuity of symptomatology 
since service.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  More importantly, the September 2001 VA psychiatric 
examiner concluded that the veteran's current disability, 
dementia, was possibly due to his age, and was not related to 
his period of recognized service to include as secondary to 
his service-connected malaria.  This is the only competent 
medical opinion, which addresses the etiology of his 
psychiatric disorder, and no competent medical evidence is on 
file, which refutes this opinion.  Further, as indicated 
above, this opinion was based upon both an examination of the 
veteran and review of his medical records.  Accordingly, the 
Board finds that the preponderance of the medical evidence is 
against the claim. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  As such, the claim must be denied.  In making this 
determination, the Board was cognizant of the requirements of 
38 U.S.C.A. § 1154.  However, the Board's decision was not 
based upon the veteran's account of what occurred during 
service, as this was accepted as true.  Rather, his claim was 
denied because the medical evidence shows no current 
diagnosis of PTSD, and the preponderance of the evidence is 
against a finding that his current psychiatric disorder is 
causally related to service.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  Hearing Loss

Background.  Service connection was previously denied for 
defective hearing by a September 1988 Board decision.  The 
evidence on file at that time included the veteran's service 
medical records, statements from the veteran, and post-
service medical records, which cover a period through 1988.

In his statements, the veteran essentially contended that his 
hearing loss was due to his malaria.  He also contended that 
his use of earphones to receive and transmit radio messages 
during service contributed to his hearing loss.  

The veteran's service medical records show no diagnosis of or 
treatment for hearing problems during his period of recognize 
service.  In fact, a May 1945 examination indicated that 
there were no ear abnormalities.  However, his hearing was 
found to be 15/20 bilaterally on voice testing.  

An October 1948 document from the Republic of the Philippines 
indicates that the veteran was discharged from the Philippine 
Army at that time.  This document also states that the 
veteran's physical condition at the time of this discharge 
was normal, but with a hearing defect.

Private medical records from September 1955 reflect that the 
veteran reported that he had not recently been subject to 
loss of hearing.  However, an audiogram conducted in November 
1955 revealed high frequency hearing loss on the left.  In 
addition, chronic otitis was suspected in January 1956.  Also 
on file was a March 1987 private audiological evaluation 
which indicated pure tone thresholds, in decibels at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, as follows: 45, 40, 
35, 50, 50, and 45, respectively, for the right ear, and 40, 
40, 70, 75, 75, and 90, respectively, for the left ear.

The evidence on file also included a private medical 
statement dated in March 1988, which noted that the veteran 
had been seen on that date for the first time for various 
medical problems, including loss of hearing for both ears 
with a left perforated tympanic membrane.

In the September 1988 decision, the Board noted that the 
service medical records during the veteran's period of 
recognized service were negative for history, complaints, 
findings or treatment indicative of defective hearing.  
Although it was reported that he had defective hearing in 
October 1948, the Board noted that this was more than 2 years 
after his recognized service.  While the Board did not doubt 
the sincerity of the veteran's contentions, it was determined 
that his statements made decades after the events in question 
did not, in the Board's judgment, provide a persuasive basis 
for a grant of service connection in light of the evidence as 
a whole.  Thus, the Board concluded that, based on a thorough 
review of the evidence with the application of generally 
accepted medical principles, that they were unable to 
reasonably associate the veteran's hearing loss, first 
persuasively documented many years after his recognized 
service, with any incident thereof.

The evidence added to the file since the September 1988 Board 
decision includes additional post-service medical records 
which cover a period through 2001, additional statements from 
the veteran, and two lay statements dated in October 1988.

The October 1988 lay statements are from two individuals who 
identify themselves as having served with the veteran during 
his military service, and attest that he complained of 
hearing problems in 1946.  

The additional evidence also includes a November 1989 
statement from H. C. R., M.D. (hereinafter, "Dr. R") who 
reported, in part, that he treated the veteran for complaints 
of impairment of hearing in June 1946, which he diagnosed as 
mild hearing loss for both ears with left ear perforated 
tympanic membrane.  However, in a subsequent statement dated 
in February 1990, Dr. R reported that the original and actual 
medical and clinical records of the veteran had been 
destroyed in a typhoon in 1964, and described the specific 
circumstances thereof.  Thereafter, Dr. R asserted in a 
September 1996 statement that he was living in the same town 
as the veteran in 1946; that this town was sparsely 
populated, "around 9,000 to 10,000 more or less," so 
everyone was familiar with one another; that he had only a 
few veteran patients whom he attended and treated before and 
after June 1946, so it was easy for him to recall said events 
during this medical treatment; and that his mind and memory 
was still sound and in good shape even before November 1989.

The record further reflects that the veteran underwent VA 
audio examinations in June 1994 and March 1995, as well as VA 
ear, nose, and throat examinations.  The June 1994 audio 
examination diagnosed mixed hearing loss, while the other 
examinations diagnosed bilateral sensorineural hearing loss.  
Although the veteran contended his hearing problems were due 
to in-service noise exposure and/or malaria, no additional 
comments or opinions were proffered by the clinicians who 
conducted these examinations regarding the etiology of his 
hearing loss.

The veteran underwent a new VA arranged audio examination in 
October 2001, at which the examiner noted that his medical 
records had been reviewed.  At this examination, the veteran 
reported that he had had bilateral hearing loss since June 
1946, and that he was treated for malaria both during and 
after the war.  However, he gave no history of otitis media.  
Further, it was noted that he had been a communications 
clerk, and wore earphones during his service.  The 
audiological evaluation itself revealed pure tone thresholds, 
in decibels, at 1000, 2000, 3000, 4000, and 6000, Hertz, as 
follows: 70, 50, 55, 70, 65, and 62.5, respectively, in the 
right ear; and 65, 65, 70, 75, 95, and 76, respectively, in 
the left ear.

Speech recognition scores were 94 percent for both ears.  

Diagnoses following examination included bilateral 
sensorineural hearing loss.  In addition, the examiner 
commented that the veteran's medical records were essentially 
related to his efforts to appeal the denial of various 
claims.  It was further noted that he was service-connected 
for malaria and right inguinal hernia repair.  The treatment 
he had received for his malaria was also noted.  However, the 
examiner stated that there was no history other than that 
mentioned by Dr. R of a hearing loss in 1946, which it was 
noted was "hearsay" and not documented.  Moreover, there 
was no evidence of a perforated eardrum, and the veteran's 
exposure to service noise was limited.  Based on these facts 
and history, the examiner concluded that it was not possible 
to state the exact etiology of the veteran's symptoms.


Legal Criteria.  In addition to the general rules noted 
above, service connection may also be established for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis.  As indicated above, the veteran's claim of service 
connection for bilateral hearing loss was previously denied 
because the evidence did not show that the current disability 
was causally related to his period of recognized military 
service.

Here, the additional evidence added to the file includes the 
statements of Dr. R, which assert that the veteran was 
treated for hearing loss in 1946, which was during his period 
of recognized service.  Further, the October 2001 VA audio 
examiner provided an opinion, which addressed the etiology of 
the current disability.  Inasmuch as no such evidence was on 
file at the time of the prior denial, the Board finds that 
the additional evidence submitted as part of the veteran's 
application to reopen bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, new 
and material evidence has been presented pursuant to 
38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
The Board must now address the merits of the underlying claim 
of service connection for hearing loss.  In the adjudication 
that follows, the Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

The Board must account for the evidence, which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.

As an initial matter, the Board acknowledges that the veteran 
has reported that his hearing problems began during service, 
and his service records show that the May 1945 examination 
found his hearing to be 15/20 bilaterally on voice testing.  
In addition, Dr. R noted treatment for mild hearing loss in 
June 1946.  Nevertheless, there is no competent medical 
evidence on file which shows the veteran's hearing loss 
disability was present to a compensable degree of at least 10 
percent within the his post-service year.  Thus, he is not 
entitled to a grant of service connection on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

In the instant case, the Board has already acknowledged that 
there is evidence of hearing problems during the veteran's 
period of recognized service as shown by his own statements, 
the May 1945 service examination, and the statements from Dr. 
R.  Further, the medical evidence clearly shows that he has a 
current hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  The Board must now determine whether the evidence 
indicates that his current hearing loss disability is 
causally related to service, to include the above noted 
evidence of hearing problems.

Regarding the statements from Dr. R that the veteran had mild 
bilateral hearing loss in June 1946, the Board notes that Dr. 
R has acknowledged that all of these medical records were 
destroyed in 1964.  The Board also notes that the October 
2001 VA audio examiner described these statements as 
"hearsay."  However, the Board notes that this is not an 
accurate characterization, as Dr. R was referring to medical 
treatment he actually administered to the veteran.  Further, 
Dr. R has attested to the fact that his memory is sound, that 
he recalls the events of the veteran's treatment in June 
1946, and given an explanation in support of this assertion.  
Although the Board is of the opinion that it is questionable 
whether Dr. R can recall the exact severity of the veteran's 
condition in 1946 given the fact that it occurred many years 
ago, there is nothing in the record which specifically 
refutes his assertion that he treated the veteran for hearing 
loss in June 1946, nor his explanation as to how he is able 
to recall these events.  Thus, the Board finds that Dr. R did 
treat the veteran for hearing loss in June 1946.  

The Board also notes that the veteran has been diagnosed with 
sensorineural hearing loss for both ears, and that such a 
disability may be caused by acoustic trauma.  Here, the 
veteran has alleged he had acoustic trauma during service, 
and he has alleged continuity of symptomatology regarding 
hearing problems since this period.  Granted, the October 
2001 VA audio examiner stated that the veteran's exposure to 
service noise was limited, and ultimately concluded that it 
was not possible to state the exact etiology of the veteran's 
symptoms.  Nevertheless, the only pertinent noise exposure 
alleged by the veteran is that which occurred during service 
while performing combat duty.  Inasmuch as there is no clear 
and convincing evidence to the contrary, the Board finds that 
the veteran's account of this in-service noise exposure, as 
well as his account of hearing problems during service, must 
be accepted as true.  See 38 U.S.C.A. § 1154(b).  Further, as 
already stated, the record includes medical evidence of 
hearing problems in May 1945 and June 1946.  Moreover, the 
veteran was noted to have defective hearing at the time of 
his discharge from the Philippine Army in October 1948.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a grant of service 
connection for his bilateral hearing loss.

III.  Inguinal Hernia

Background.  Service connection was established for residuals 
of a right inguinal hernia by the Board in May 1996.  
Thereafter, in an October 1997 rating decision, the RO 
assigned a noncompensable (zero percent) rating for this 
disability effective April 26, 1989.  However, in a January 
2001 rating decision, the RO determined that the October 1997 
rating decision was clearly and unmistakably erroneous for 
failing to consider a Diagnostic Code for scars.  As a 
result, the RO assigned a compensable rating of 10 percent, 
effective April 26, 1989, pursuant to Diagnostic Code 7804 
for a tender and painful residual scar.  The veteran appealed 
to the Board, contending that a higher rating was warranted.  

As detailed in the May 1996 Board decision, the record 
reflects that the veteran underwent a right inguinal hernia 
operation in June 1946.  In addition, the record reflects he 
underwent surgery for a left inguinal hernia in March 1989.

As mentioned above, the evidence on file includes various VA 
and private medical records, which, together, cover a period 
through 2001.  In pertinent part, a June 1994 VA medical 
examination noted, among other things, that he underwent a 
right herniorrhaphy in 1946 and a left herniorrhaphy in 1989.  
On examination, it was noted that he had a right and left 
herniorrhaphy scar. 

The veteran underwent a VA intestine examination in October 
1996 for evaluation of his hernia.  It was noted he 
complained of occasional bouts of constipation, as well as 
pain in the area of the repair of the right-sided hernia.  On 
examination, he was found to have a 5-inch oblique scar in 
the right inguinal area region, which represented the repair 
site of the hernia.  This scar was found to be well healed, 
and adherent in many points along its course as evidence by 
dimples in the skin connecting the scar tissue to the deeper 
tissue.  Further, there was no breakdown.  However, the scar 
was tender to both superficial and deep palpation.  In 
addition, on palpation within and without the inguinal canal 
there was no clinical evidence of recurrence on the date of 
the examination.  Based on the foregoing, the examiner's 
overall impressions included history of repair, right 
inguinal hernia; no evidence of recurrence; tender, adherent 
scar.

The veteran subsequently underwent a VA arranged medical 
examination in September 2001, which included an evaluation 
of his service-connected residuals of a right inguinal 
hernia.  At this examination, the examiner noted that the 
veteran's medical records had been reviewed.  In addition, it 
was noted that he was status-post bilateral inguinal hernia 
repair; he denied any complications following the surgery 
including wound infections.  He also reported that his scars 
were well healed, although there was mild tenderness with 
palpation in the right area.  He denied any residual problems 
from the hernia repair, including abnormal sensation or 
recurrence, and he was not currently on any medications for 
the hernias.  

On examination, it was noted that the veteran was alert, well 
developed, well nourished, and in no apparent distress.  He 
was able to ambulate without the use of assistive devices.  
Nevertheless, he was found to have a right inguinal hernia 
scar that measured 12 cm, was mildly tender, and linear 
without adherence.  This scar was also found to be soft with 
no underlying tissue loss, disfigurement, limitation of 
function, ulceration, keloid formation, or edema.  

Following examination of the veteran, the examiner concluded 
that he was status-post bilateral inguinal hernia repair, 
with surgical repair on the right in 1946, and surgical 
repair on the left in 1989.  Additionally, the examiner 
commented that at that time the veteran was experiencing 
tender bulging masses especially with ambulation, but he had 
not had a recurrence of the inguinal hernia since that time.  
Further, the examiner stated that on examination there were 
no recurrent hernias.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating is appropriate for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.  38 C.F.R. 
§ 4.114.

As mentioned above, the RO has assigned a 10 rating for the 
veteran's residuals of an inguinal hernia pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804, based upon a tender 
and painful superficial scar.  This Code does not provide for 
a rating in excess of 10 percent.

Other potentially applicable criteria include Diagnostic Code 
7803, which provides a 10 percent evaluation superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118.

The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).  Where a law or regulation changes after a claim 
is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas, supra.  However, in a precedent opinion of the VA 
Office of the General Counsel, it was held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes that the revisions to Diagnostic Codes 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  For example, revised Diagnostic Code 7803 now 
describes scars that are unstable, rather than repeatedly 
ulcerated.  Such scars are those where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Diagnostic Code 7804 is still for painful superficial scars, 
and Diagnostic Code 7805 is still for scars causing 
limitation of function.  A Note following Diagnostic Code 
7804 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  Moreover, it 
is noted that neither the "old" or the "new" versions of 
Diagnostic Codes 7803 or 7804 allows for a rating in excess 
of 10 percent.

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, was applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than 
head face or neck, that are deep or that causes limited 
motion warrants a 10 percent rating when it covers an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under the revised Diagnostic Code 7802, scars, other than 
head face or neck, that are superficial and that do cause 
limited motion warrants a 10 percent rating when it covers an 
area or areas of 144 square inches (929 sq. cm.) or greater.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added 2 new potentially applicable Codes 
for evaluating the veteran's service-connected disability.  
Further, the scar in this case is a typical post-surgical 
linear scar, which is measured in inches or centimeters, not 
square inches or centimeters.  The revised Diagnostic Codes 
7801 and 7802 pertain to scars covering areas that must be 
measured so; these criteria are not applicable in this case.  
Moreover, for the reasons stated below, the Board concludes 
that the veteran is not entitled to a rating in excess of 10 
percent under either the "old" or the "new" criteria.  As 
such, the veteran will not be prejudiced by the Board's 
decision to proceed with adjudication of this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 10 percent for his service-
connected residuals of a right inguinal hernia.

As noted above, the veteran has been assigned a 10 percent 
rating under Diagnostic Code 7804 for a tender and painful 
superficial scar.  The Board notes that neither Diagnostic 
Code 7804 nor 7803 provides for a rating in excess of 10 
percent, either before or after the revisions effective 
August 30, 2002.  Consequently, neither of these Codes are 
applicable in regard to the veteran's current claim for a 
rating in excess of 10 percent.

With respect to Diagnostic Code 7805, the Board notes that 
the medical evidence does not show any distinctive periods 
where the residual scar resulted in limitation of motion.  No 
such findings were made on the VA medical examinations 
conducted in June 1994 or October 1996.  Further, the 
September 2001 VA examiner specifically found that the scar 
had not resulted in any underlying loss of function.  
Accordingly, this Code is not for application in the instant 
case.

Regarding the "new" versions of Diagnostic Code 7801 and 
7802, the Board notes that the medical evidence reflects the 
scar is superficial, and does not result in limitation of 
motion.  Thus Diagnostic Code 7801 is not for application.  
Further, the medical evidence does not show that the scar 
covers an area or areas of 144 square inches (929 sq. cm.) or 
greater.  The October 1996 VA examination noted that the 
residual right inguinal hernia scar was a 5 inch oblique 
scar, while the September 2001 examination found that it 
measured 12 cm.  As such, Diagnostic Code 7802 is not 
applicable in the instant case.  Even if it were, this Code 
does not provide for a rating in excess of 10 percent.

Based on the foregoing, the Board finds that the veteran is 
not entitled to an initial rating in excess of 10 percent for 
his residual right inguinal hernia scar under either the 
"old" or "new" criteria for evaluating such disabilities 
pursuant to 38 C.F.R. § 4.118.

With respect to 38 C.F.R. § 4.114, Diagnostic Code 7338, the 
Board finds that the medical evidence does not show any 
distinctive periods where the veteran's service-connected 
residuals of a right inguinal hernia were manifested by a 
recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt, nor a small 
recurrent postoperative, or unoperated irremediable, inguinal 
hernia, which is not well supported by a truss or is not 
readily reducible.  No such findings were made on either the 
June 1994 or the October 1996 VA examinations.  In fact, the 
October 1996 VA examiner specifically found that there was no 
evidence of recurrence.  At the September 2001 VA medical 
examination, the veteran denied any complications following 
the surgery including wound infections, as well as any 
residual problems from the hernia repair, including abnormal 
sensation or recurrence.  The veteran also reported that he 
was not currently on any medications for the hernias.  
Further, the September 2001 VA examiner stated that on 
examination there were no recurrent hernias.  As such, the 
veteran does not even satisfy the criteria for a compensable 
rating of 10 percent under Diagnostic Code 7338.  See 
38 C.F.R. § 4.31.

As an additional matter, the Board finds that the evidence on 
file does not support assignment of separate compensable 
ratings under Diagnostic Code 7338 and 7804 for the veteran's 
service-connected residuals of a right inguinal hernia.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  While the record reflects that the criteria 
under Diagnostic Code 7338 is separate and distinct from that 
of 7804, the Board has already determined that the veteran 
does not satisfy the criteria for the minimal compensable 
rating under Diagnostic Code 7338.  Thus, there is no basis 
to award a separate compensable rating.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
residuals of a right inguinal hernia.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.  In making this determination, the Board 
notes that it took into consideration the applicability of 
"staged ratings," pursuant to Fenderson, supra.  However, 
the record does not contain any competent medical evidence 
showing any distinctive periods for which the severity of the 
veteran's right inguinal met or nearly approximated the 
criteria necessary for a disability rating in excess of 10 
percent.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hearing loss, 
the claim is reopened; to this extent only the appeal is 
granted.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to an initial rating in excess of 10 percent for 
a right inguinal hernia is denied.




REMAND

As mentioned above, in May 1996, the Board, among other 
things, remanded the veteran's hypertension, degenerative 
arthritis, and left inguinal hernia claims for additional 
development, to include VA medical examination(s).  For each 
of these disabilities, the examiner(s) were to determine the 
exact nature and etiology thereof, and specifically render an 
opinion as to whether it was as likely as not that the 
disabilities were the result of the veteran's service-
connected malaria.  These remand directives were in accord 
with the Court's February 1993 Order.

The record reflects that the veteran underwent a VA arranged 
medical examination in September 2001, which included 
detailed findings about the current nature of his 
hypertension, degenerative arthritis, and left inguinal 
hernia.  However, no opinion appears to have been promulgated 
by the examiner regarding the etiology of these disabilities.

In Stegall, supra, the Court held that that a remand by the 
Board or the Court confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that such a remand also 
imposed upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Here, the Board's 
May 1996 remand directives were not complied with to the 
extent that no etiology opinions were promulgated with 
respect to the veteran's hypertension, degenerative 
arthritis, and left inguinal hernia.  This fact was noted by 
the veteran's representative in a January 2003 statement, at 
least with respect to the left inguinal hernia.  Moreover, 
the representative stated that it did not appear that a new 
examination was needed, as the examinations of record already 
described the physical findings.  Instead, the representative 
suggested that it might be appropriate to obtain a medical 
opinion predicated upon review of the record in order to 
resolve these claims.  




Accordingly, this case is REMANDED for the following:

1.  The RO must make arrangements to 
return the veteran's claims files to the 
clinician who conducted the September 
2001 VA arranged medical examination with 
QTC Management Inc. to obtain 
clarification regarding the etiology of 
the veteran's hypertension, degenerative 
arthritis, and left inguinal hernia.

This clinician should be requested to 
review the evidence of record, 
particularly the September 2001 
examination report, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's 
hypertension, degenerative arthritis, and 
left inguinal hernia began or are 
causally related to any incident of the 
veteran's period of recognized military 
service.  Moreover, this clinician must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that these 
disabilities were caused or aggravated by 
(worsening of underlying condition beyond 
its natural progression versus temporary 
flare-ups of symptoms) by the veteran's 
service-connected malaria.

If the original clinician is no longer 
available, the requested medical opinions 
should be obtained from another qualified 
clinician.  If and only if this clinician 
determines that a new examination is 
necessary, one should be scheduled.

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.

2.  Thereafter, the RO should review the 
claims files to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

